 

FILED DATE: 5/20/2021 2:03 PM 2021CH02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 1 of 14 PagelD #:6
RECEIVED

Hearing Date: 9/17/2021 9:45 AM - 9:45 AM
Courtroom Number: 2508
Location: District 1 Court

Cook County, IL FILED
5/20/2021 2:03 PM

Atty. No. 41106 IRIS Y. MARTINEZ
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS CIRCUIT CLERK
COUNTY DEPARTMENT, CHANCERY DIVISION COOK COUNTY, IL

2021CH02463
PATRICK KELLER )
and NITISH LAL )
on behalf of Plaintiffs and a class, )
)
ei } 2021CH02463
vs. )
)
NORTHSTAR LOCATION )
SERVICES, LLC, )
)
Defendant. )
COMPLAINT — CLASS ACTION
INTRODUCTION
1. Plainuffs Patrick Keller and Nitish Lal bring this action to secure redress regarding

unlawful collection practices engaged in by Defendant Northstar Location Services, LLC. Plaintiffs
allege’ violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).
JURISDICTION AND VENUE
2. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).
oe. Personal jurisdiction in Illinois is proper because Defendant sent its collection letters
into ]inois.
4. Venue in this county is proper because Defendant’s registered office is here.
PARTIES
Plaintiffs
5. Plaintiff Patick Keller is a natural person residing in Lllinois.
6. Plaintiff Nitish Lal is a natural person residing in Lllinois.
Defendant

a Defendant Northstar Location Services, LLC is a limited liability company organized

-|-

 
_ FILED DATE: 5/20/2021 2:03 PM 2021CH02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 2 of 14 PagelID #:7

under New York law with i its Principal Office at 4285 Genesee St , Cheektowaga, NY 14225. Tt does

business it in inois, Its registered agent and office is C T Corporation System, 208 S. La Salle St, Suite
814, Chicago, IL 60604,

“8 ‘Defendant Northstar Location Services, LLC is engaged in the sole or principal
business of a collection agency, collecting consumer debts and using the mails and telephone system
for that purpose. It states on its web site (hetps://www.thenorthstarcompanies.com/) that it is
engaged | in “Full-Service Receivables Debt Collection Solutions”.

9. ‘Upon information and belief, almost all of Defendant Northstar Location Services,
LLC’s resources are devoted to debt collection. ~

“10. Upon information and belief, almost all of Defendant Northstar Location Services,
LLC’s revenue is derived from debt collection.

i1. Upon information and belief, almost all of Defendant Northstar Location Services,
LLC’s expenses are related to debt collection.

12. Upon information and belief, Defendant Northstar Location Services, LLC has
more than 700 employees engaged in collecting debts for others. |

1B Defendant Nosthstar Location Services, LLC is a debt collector as defined by the
FDCPA, 15 U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate
commoerce-or-the-mails.in-any-business-the-principal_purpose-of which-is-the-collection-of-any-debts ————————_

FACTUAL ALLEGATIONS

14, This action arises out of Defendant’s attempts to collect from Plaintiff Keller a credit
card debt incurted for personal, family or household purposes and to collect ftom Plaintiff Lal an
automobile finance contract incurred for personal, family or household purposes.

15. On ot about April 12, 2021, Defendant Northstar Location Services, LLC caused a

letter vendor to send Plaintiff Keller the letter in ExAgbit_A.
FILED DATE: 5/20/2021 2:03 PM 2021CH02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 3 of 14 PagelD #:8

16. On or about December 21, 2020, Defendant Northstar Location Services, LLC
caused a letter vendor to send Plaintiff Lal the letter in Exhibit B.

17. On or about February 24, 2021, Defendant Northstar Location Services, LLC caused
a letter vendor to serid Plaintiff Lal the letter in Exhibit C.

18. On or about March 29, 2021, Defendant Northstar Location Services, LLC caused a
letter vendor to send Plaintiff Lal the letter in Exhibit D.

19. The letters bear markings that are characteristic of one generated by a letter
vendor. | | -

20. _In order to have the letter vendor send Plaintiffs the letters, Defendant - -

‘had to furnish the letter vendor with Plaintiffs’ names and addresses, the status of Plaintiffs as

debtors, details of each Plaintiffs' alleged debts, and other personal information.
| 21. The letter vendor then populated some or all of this information into a prewritten
template, printed, and mailed the letters to Plaintiffs.
22. The FDCPA defines “communication” at 15 USC. § 1692a(3) as “the conveying
of information regarding a debt directly or indirectly to any person through any medium.”
23. The sending of an electronic file containing information about Plaintiffs’

purported debt to a letter vendor is therefore a communication.

 

24, Defendant’s communication to-the letter-vendor-was-in-connection-with-the
collection of a debt since it involved disclosure of the debt to a third-party with the objective being
communication with and motivation of the consumer to pay the alleged debt.

25. Plaintiffs never consented to having Plaintiffs’ personal and confidential
information, concerning the debt or otherwise, shared with anyone else.

26. In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692¢(b):

“Except as provided in section 1692b of this title, without the prior consent of the consumer given
FILED DATE: 5/20/2021 2:03 PM 2021CH02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 4 of 14 PageID #:9

. directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably. necessaty to effectuate a post judgment judicial remedy, a debt collector may not
communicate, in connection with the collection of any debt, with any person other than the -
consumer, , his attomney, 3 a consumer reporting agency if otherwise permitted by law, the creditor, the
attorney of the creditor, or the attorney of the debt collector.”

27. . The letter vendor used by Defendant as part of its debt collection efforts against
Plaintiffs does not fall within any permitted exception provided for in 15 USC. §1692c(b).

28. Due to Defendant’s communication to this letter vendor, information about

"Plaintiffs is within the possession of an unauthorized third-party.

29. Ifa debt collector “conveys information regarding the debt to a third party —
informs the third party that the debt exists or provides information about the details of the debt --
then the debtor may well be harmed by the spread of this information.” Brown ». Van Ru Credit Corp,
804 F.3d 740, 743 (6th Cir. 2015),

30. Defendant unlawfully communicates with the unauthorized third-party letter
vendor solely for the purpose of streamlining its generation of profits without regard to the
propriety and privacy of the information which it discloses to such third-party.

31, In its reckless pursuit of a business advantage, Defendant disregarded the known,

 

negative effect that disclosing personal information to-an unauthorized third-party has on
consumers.
COUNT I —FDCPA
32. Plaintiffs incorporate paragraphs 1-31.
33. Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about

Plaintiffs’ purported debts to the employees of an unauthorized third-party letter vendor in

. connection with the collection of the debt.
FILED DATE: 5/20/2021 2:03 PM’ 2021CHO2463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 5 of 14 PagelD #:10

- 34. . Defendant violated 15 U.S.C. §1692f by using unfair means in connection with -

"the collection of a debt — disclosing personal information about Plaintiffs to third Parties not

expressly authorized under the FDCPA.
| CLASS ALLEGATIONS
35. Plaintiffs bring this action on behalf of a class.
- 36. The class consists of (a) all individuals in Illinois (b) with respect to whom
Defendant had a letter prepared and sent by a letter vendor (<} which letter was sent at any time .

during a period beginning one year prior to the filing of this action and ending 30 days after the

filing of this action. =
| 37. Plaintiffs may alter the class definition to conform to developments in the case and
discovery.
38. On information and belief, based on the size of Defendant’s business operations

and the use of form letters, there are more than 40 members of the class, and the class is so
numerous that \oinder of all members is not practicable.

39. There are questions of law and fact common to the class members, which
common questions predominate over any questions relating to individual class members. The
predominant common questions are whether Defendant’s practice as described above violates the
FDGCP.A-

40. ‘Plaintiffs will fairly and adequately represent the class members. Plaintiffs have

retained counsel experienced in class actions and FOCPA litigation. Plaintiffs’ claims are typical of

_ the claims of the class members. All are based on the same factual and legal theories.

4t. A class action is appropriate for the fair and efficient adjudication of this matter,
in that:

a. Individual actions are not economically feasible.
Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 6 of 14 PageID #:11

b. Members of the class are likely to be unaware of their rights;
’ me C. Congress intended class actions to be the principal enforcement mechanism
"under the FDCPA.

WHEREFORE, the Court should enter judgment in favor of Plaintiffs and the class and

against Defendant for:
1 Statutory damages;
ii. Attorney’s fees, litigation expenses and costs of suit;
iii, Such other and further relief as the Court deems proper.

FILED DATE: 5/20/2021 2:03 PM = 2021CH02463

~ fst Daniel A, Eidelman
Daniel A. Edelman

Daniel A. Edelman (ARDC 0712094)

Duhijaza (Julie) Clark (ARDC 6273353)

EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500

Chicago, IL 60603-1824

(312) 739-4200

(312) 419-0379 (FAX)

Email address for service: courtecl@edcombs.com
Atty. No. 41106

 
Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 7 of 14 PagelD #:12

r

Return Date: No return date scheduled
Hearing Date: 9/17/2021 9:45 AM - 9:45 AM
Courtroom Number: 2508
Location: District 1 Court

Cook County, IL

FILED DATE: 5/20/2021 2:03 PM 2021CH02463 -

2021CH02463

EXHIBIT A

FILED
5/20/2021 2:03 PM
IRIS ¥. MARTINEZ

’ CIRCUITCLERK = ~~:
COOK COUNTY, IL
2021CH02463

13404795

 
Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 8 of 14 PagelD #:13

FILED DATE: 5/20/2021 2:03 PM “2024 CHO2463

 

 

 

.
*
:
‘y oa .
’
r as . i ' - ry
:
‘ .
+ »
- . : u
‘ .
' ' .
* *
'
BA . ws ci
r *
i = ‘
7 . t t
- ” .
- ? ' -
* : r
1
. .
+ ' .
‘ ” oa
. ’
. : +
a
4 4 . .
t . ’
. * ’ +
t
°
. &
* . .
: ‘
- '
\ ?
a.
we
‘
?
r ”
- n Pa
+ : “
' . ,
so «
' 4
+ =
‘es . ’ _ t .
- vy
>
f
FILED DATE: 5/20/2021 2:03 PM 2021¢H02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 9 of 14 PagelD #:14

EXHIBIT B

 
FILED DATE: 5/20/2021 2:03 PM 2021CH02463

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 10 of 14 PagelID #:15

   

7 ot
ars

    

me Northstar Location Services, LL
ages Genesee Street 1-888-077-2879 eG
ektowega, Ny 14225.4944 : Hours Mon- Fri SAM-OPM ET

   

Paymant wobsite: hitpeeiwwe gotonts.com

Credior: Ta
Account fz Siateseesvare

4
Reference #: 5
Balance;

   

Retum Servics Requested

        
      
  
    
 
  
  

| | II

12f2172020

i Paymani 3

‘ WMP Pallett es ™ —

N Weel dab ty hte ne - LesLli uated egpg thoy Gly geste setdal ity

. ST ee
4285 GENESEE ST

i} : CHEEKTOWAGA NY 14225-1943

+

eet. -, .

y= Your account has been referred {0 aur office by a

   

} _ Unless you notify this office within 30 days after receiving this notice that you dispute tha validity of this debt, or any portion
i? thereof, this office will assume this debt is valid. If you notify this office In writing within 30 days from receiving this notice that you
dispute the vaildity of this debt, or any porlion thereof, this office wilt obtain verification of the debt or obtain a copy of a Arigment
and mail you a copy of suck Judgment or verification, Hf you request in writing within 30 days aftar receiving thls notice, ths office
‘ will provide you with the name and address of the original creditor, if different fram the current creditor.

ftp PZ

    

. ye

 
    
  

For your convenience, payments may be made by Phone al 1-866-977-2579 or Web Pay at https</www.gotonis.com. We accept
checking. savings, and dabit or credit card,

+ This communication Js from a debt collector and fs an allempt te collect a debt Any Information obtained will be used ior that
.' ~ purpose. : :

 

 

  

a
ACR. 4011914210604

toe

     

  
    

hate

 
FILED DATE: 5/20/2021 2:03 PM 20241CH02453

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 11 of 14 PagelD #:16

EXHIBIT C

 
 

5/20/2021 2:03 PM = 2021CH02463.

FILED DATE

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 12 of 14 PagelID #:17

APA, Fat hea Titty .
CPenkbareey fe? S4br Sy

Bers ep hee borented
seein

“ud ate a

Pada ybeolgeh
ape ke tay

Heuttrtae bene Fay ob EAT
hoofoem

ao ede e
anh tb faba. nt,

Publ ett date y iptaah taht yity
WORTHSAR LOCATION SPRUCE? te
AITN- FINANCIAL STA ES OLFARTME NT
48S CIRNESEE 8°

SHR AMTSACA HY U8 -901

TORN Stn erdows, LL, woud ako toll you he faders settetrwntslan Phisve contartaur afte of

SEATED becaa tor year ageen sndwth the man

 

Plea 50 tab Achar 04 tas ilar ste4o oot elen Frouy:

ced deeper ta ntawed this clon.

 

BE Anait | Papnceti( tate t
MMAR

ear bank, ‘hes sattie nant offer wit be Cousidetad taf she] CORD Mag gra,

Ap ths feet Scrpont to xing anthers, Neither th credtias nity Mogtistar Lec lery
Bi} Viseistantas 721 irotut tak Eace quences Hop may have, a
omen snonne tom e iv ‘Corneil your own tox advent for watrecitnb arid

Fee tae Chen pusrraees fray be rade by Phere a:
thevernes, Swings, aed dota ae cred: ard ¥

Cle erry Peet

DBSEOT7-245TH or Wen Paya tine teww gota ta We Beryl

- een frat a det congcior ana ia an etiam to-eatect a debt Any inforetation oblate Wil ny ited ir tesa}

 

 

 
FILED DATE: 5/20/2021 2:03 PM 2021CH02463 |

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 13 of 14 PagelD #:18

EXHIBIT D

 
a
Pe

FILED DATE: 5/20/2024 2:03 PM 2021CHO248

 

Case: 1:21-cv-03389 Document #: 1-1 Filed: 06/23/21 Page 14 of 14 PagelID #:19

 

North Jar locaton Semens, LLG
1-866-677-2579
4285 Geneseo Streot Hours Mum Fin SAM-OPRI ET
Choeltowagt NY 14225-1943 Payment webtle hip. thew gatent. com

Requested , Creditor.
Retumn Service Roques Account &. "fers +6044
Rofarunce i
Balance:

Os 28/2021
Paymont Addross:

. _ eos TM8 “Aut DSLAM DOG) . . . . . . .
AayedEf Meebo eghygtgofEMfegfen ges ALPE fog DerdentDMieabshAR edge tage efltp gel fy tetetaliyin
NORTHSTAR LOCATION SERVICES. LLC

NITISH, LAL
ey ATTN. FINANCIAL SERVICES DEPARTMENT
hea 4285 GENESEE &T
CHEERTOWAGA MY 14225-1543

We are wiring lo accept the foltewing payment plan. Pleare feat frea to conlact our office to discuss additonal poyment oprons

a

For your convenuance, payments may be made by Phone at 1-866-077-2579 or Web Pay at hitpsyeww.goton's_com. Wa accept
checking, savings, and debit or enedit card.

Ties commurucation 1s from a debt collector and is an attempt to collect a debt. Any infoemation obtaned w." be ured for that
Purpose.

 

Ndi f PROE

Mae ee

 

 
